Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following Final office action is in the communication applicant’s amendments/Remarks filed on 7/12/2022. 
	Claim Priority Date: 02/06/2020.
	Claim status:
	Amended claims: 1, 5, 7, 11, 15-16, and 18.
	Canceled claim: 12.
	Pending claims: 1-11, and 13-20.
	
 
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
	Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities (i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People), and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). 
	Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
	Claim 18 (exemplary) recites a series of steps for check validation
[Step-2A] The claim 18 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
	The claim 18 recites the limitations of:
	training a machine learning model with a plurality of data indicating whether or not checks of a plurality of previous checks are valid or invalid such that the machine learning model is trained to determine when a future check is valid or invalid based on the plurality of data, wherein training the machine learning model includes: 
the machine learning model learning first features associated with a first previous check of the plurality of checks that was valid based on the plurality of data;
 the machine learning model learning second features associated with a second previous check of the plurality of checks that was invalid based on the plurality of data; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Application Number: 16/783,980Dkt: 4423.411USI Filing Date: February 6, 2020 
Title: CHECK VALIDATION AND CLEARANCE the machine learning model identifying patterns based on the first features and the second features in order to predict if the future check is valid or invalid; 
	establishing a communication link with a payee, the communication link utilizing a bank application;
	receiving a scanned image of a check issued by a payer to a payee for evaluation from the payee via the bank application; 
	extracting data from the image of the check issued by the payer to the payee; 
	evaluating a validity of the check issued by the payer to the payee based on account data and comparison with open and active accounts using the trained machine learning model; 
	computing a score capturing a probability that the check issued by the payer to the payee will be honored, after the check based on the plurality of data is deemed valid, based on financial information of the payer; 
	generating a notification based on one of the validity of the check based on the plurality of data or the score indicating whether to accept or reject the check issued by the payer to the payee; and 
	communicating the notification to the payee via the established communication link and the bank application such that the notification indicating whether or not to accept or reject the check is caused to be presented via the bank application.

	The claimed method/system simply describes series of steps for check validation. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
	As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, and 11.  
	Furthermore, the dependent claims 2-10, 13-17 and 19-20 do not resolve the issues raised in the independent claims. 
	The dependent claims 2-10, 13-17and 19-20 are directed towards using the processor to determine whether the check issued from an open and active account of a known financial institution, to verify one or more security features of the check,  to ensure the check is properly endorsed, to determine the score based on financial history of a payer,  to determine the score based on current account balance, {03850662 - 1}Page 2 of 916/783,98076750-261 US000to determine the score based on estimated account balance upon deposit in view of automatic payments, to indicate the check is invalid and  a notification based on the validity of the check and the score comparison to a predetermined threshold. These limitations are also part of the abstract idea identified in claim 18, and are similarly rejected under the same rationale as claim 18. Accordingly, the dependent claims 2-10, 13-17 and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
	The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to arguments:
	Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive. Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on April 14, 2022. 
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” 
	Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
	Claims 1-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions.
		In response: 
Examiner respectfully disagrees with applicant’s interpretation of technological improvement and commercial benefits in light of Interview related to 101 rejection.
	Here Applicant’s reference to “A payee can utilize a bank application to scan the check, send data extracted from the check to a check evaluation system, and receive a notification from the check evaluation system indicating whether or not the check should be accepted in real time…” is a generic computer functions, but not a technological improvement or benefits. 

	What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed does not make it less abstract.
	Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
	Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. -see MPEP 2106.05(f). The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by Applicant. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
Examiner respectfully disagrees that the claims are directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . ..” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).

	The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem/internet-centric problem. Limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
	Accordingly, claims 1-11, and 13-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
 
	For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
	Meyer et al (US 10,853,800 A1) discloses Document Generating with Dynamic Watermarking [certified checks …a source of certified funds to a payee].
	Sandru (US 2004/0089711 A1) discloses Payment Validation Network [assessing check validity).
 	Madden Bartley (WO 2019212843 A1) discloses Machine-learning…Engine Results.
	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

                                                                                                                                                                                                     
      /HATEM M ALI/
Examiner, Art Unit 3691


 /HANI M KAZIMI/ Primary Examiner, Art Unit 3691